Order entered October 18, 2017




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00182-CR

                      CHRISTOPHER LOWELL EMERSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. MB1449199-G

                                                 ORDER
       We GRANT the State’s October 17, 2017 “Second Motion for Extension of Time to File

State’s Brief” and ORDER the brief tendered to the Clerk of the Court contemporaneously with

the motion filed as of the date of this order.


                                                          /s/   DOUGLAS S. LANG
                                                                PRESIDING JUSTICE